Citation Nr: 0822141	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to February 1970.  He also had subsequent 
service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which, in relevant 
part, denied the veteran's claim for a rating higher than 30 
percent for his PTSD.  As support for his claim, he testified 
at a video-conference hearing in March 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

In April 2006, the Board denied an additional claim that had 
been appealed for service connection for a skin condition 
affecting the veteran's legs.  The Board remanded his claim 
for a higher rating for his PTSD to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In April 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
this claim and returned the file to the Board for further 
appellate review of this remaining claim.


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of November 2003 and June 2006 VCAA 
letters from the RO and AMC to the veteran.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claim for an 
increased rating; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

It equally deserves mentioning that the more recent June 2006 
letter from the AMC further advised the veteran of the 
disability rating and downstream effective date elements of 
his claim.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Indeed, the Board remanded the claim in April 2006, 
in part, specifically for the AMC to issue a corrective VCAA 
notice including the Dingess elements of the claim, as was 
subsequently provided.  And after providing that additional 
VCAA notice, the AMC subsequently went back and readjudicated 
his claim in the April 2008 SSOC - including addressing any 
additional evidence received in response to that additional 
notice.  This is important to point out because the Federal 
Circuit Court and Veterans Claims Court have recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  So the timing 
defect in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran in November 2003 and June 2006 do not 
meet the requirements of Vazquez-Flores and are insufficient 
as to content and timing, creating a presumption of 
prejudice.  Nevertheless, this presumption is rebutted.

The veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the June 2004 SOC and April 2008 SSOC lists the 
requirements for obtaining a higher rating for his PTSD, 
obviating the need for another VCAA notice letter to address 
these same criteria.  It is reasonable to expect him to 
understand from the various letters from the RO and AMC what 
was needed to support his claim.  And of equal or even 
greater significance, he demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements, correspondence, and hearing testimony.  
Quite significantly, he and his representative referenced 
relevant, specific regulations and rating criteria relating 
to the increased-rating claim, as well as the particular 
regulatory requirements for achieving a higher level of 
disability rating - including, for example, by citing the 
DSM IV criteria for applicable mental health disorders and 
the actual rating criteria applied in this Board decision 
under 38 C.F.R. § 4.130, DC 9411 (2007).  See his 
representative's June 2008 informal hearing presentation.  So 
the notice deficiencies do not affect the essential fairness 
of the adjudication.  Therefore, the presumption of prejudice 
is rebutted.  Consequently, the Vazquez-Flores requirements 
have been met, thus requiring no further development 
regarding the duty to notify.  



As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), Vet Center 
treatment letter, and arranged for a VA compensation 
examination to assess the severity of his PTSD.  
38 C.F.R. § 3.327(a) (2007).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Upon remand by 
the Board in April 2006, the AMC also assisted him in 
obtaining additional medical records.

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis

The veteran filed a claim in November 2003 for a rating 
higher than 30 percent for his service-connected psychiatric 
disorder (PTSD), stating that it had become worse since the 
unappealed rating decision in September 2002, which granted 
service connection and assigned his current disability rating 
of 30 percent.  He is not appealing his initial rating 
assigned in the September 2002 rating decision, so the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court recently held that in determining the 
"present level" of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so in this 
case, November 2002 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007).  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's existing 30 percent rating for his psychiatric 
disorder is under Diagnostic Code 9411, for PTSD.  38 C.F.R. 
§ 4.130.  This 30 percent evaluation is retroactively 
effective from March 11, 2002, the date he filed a reopened 
claim for service connection.  

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's personal 
statements, hearing testimony, Vet Center treatment letter 
dated in June 2006, private medical records, and the report 
of the December 2003 VA psychiatric compensation examination.  

A review of the objective findings in those medical records 
reveals no occupational and social impairment (employable 
from a mental health perspective) with reduced reliability 
and productivity, no flattened affect ; no evidence of 
circumstantial, circumlocutory, or stereotyped speech (speech 
was coherent and relevant); no panic attacks more than once a 
week; no difficulty in understanding complex commands; no 
impairment of short and long-term memory (his memory was 
grossly intact); no indication of impaired judgment; no 
impaired abstract thinking; no disturbances of motivation and 
mood; and no marked difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
There was also no impairment of basic activities of daily 
living; no evidence of delusions, hallucinations 
(neither auditory nor visual); no suicidal ideation; no 
homicidal thinking and no other overt psychotic symptoms.  
His hygiene was good, as well.

The Board acknowledges that the veteran retired from his job 
as a truck driver in December 2005.  See his December 2005 
private treatment records (Dr. J.F.).  As well, the veteran 
has reported in his treatments that he has impairment in his 
work with frequent conflicts and fights with coworkers and 
supervisors.  See June 2006 Vet Center treatment records 
letter.  And his mood during his December 2003 VA examination 
was described as "depressed."  Furthermore, he notably 
reported during his March 2006 video-conference hearing that 
he was "always walking around with [his] guard up from 
getting panicky...."

The veteran received a GAF score of 55 during his December 
2003 VA psychiatric examination, and his private treatment 
records show he also received GAF scores of 58 in December 
2005 and January 2006, and further private treatment records 
from November 2006 to April 2007 show GAF scores ranging from 
53 to 62.  As mentioned, this indicates moderate symptoms of 
his psychiatric disorder or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV at 46-47.  

And notwithstanding his claim that he has serious and 
continuing mental health impairment, the veteran appears to 
have been able to maintain work on his farm, where he raises 
crops, boards horses, and maintains his property.  He also 
appears to have had a stable marriage.  And none of the 
objective findings of the treatment records nor the December 
2003 VA compensation examination confirmed he has any 
occupational and social impairment due to his service-
connected psychiatric problems from PTSD that results in 
reduced reliability and productivity.  There is no evidence, 
for example, he has panic attacks on more than a weekly 
basis, despite experiencing hyper-vigilance, and Vietnam War 
flashbacks and nightmares.

Overall, the veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 30 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against a disability rating greater than 30 
percent for his PTSD.  38 C.F.R. § 4.3.  

Hart Consideration

Since the veteran's PTSD has never been more than 30-percent 
disabling at any time since November 2002, one year prior to 
his current claim, the Board cannot "stage" his rating.  
See Hart v. Mansfield, 21 Vet. App. 505.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (30 percent for his 
psychiatric disorder).  See, too, 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular rating schedule.  His 
evaluation and treatment primarily, if not entirely, has been 
on an outpatient basis - not as an inpatient.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a disability rating higher than 30 percent for 
PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


